ICO, Inc. Announces Financial Results for First Quarter Ended December 31, 2007 HOUSTON, TEXAS, February 7, 2008 – ICO, Inc. (NASDAQ: ICOC), global producer of custom polymer powders and plastic film concentrates, today announced its results for the quarter ended December 31, First Quarter Highlights · Revenues of $110.9 million, an increase of $24.6 million or 29% from the prior year · Volume growth of 8% compared to the first quarter of fiscal · Operating income of $6.5 million, up 51% year-over-year · Income per share from continuing operations of $.13 · Outlook remains positive First Quarter 2008 vs. First Quarter 2007 Revenues were $110.9 million for the three months ended December 31, 2007, an increase of $24.6 million or 29% compared to the same quarter of the prior year.The increase in revenues was due to growth in volumes, changes in product mix and prices and the translation effect of stronger foreign currencies as compared to the U.S. Dollar.Volumes grew 8%, which increased revenues by $8.8 million.Higher average resin prices and a change in product mix at our Bayshore Industrial location increased revenues by $8.5 million.The translation effect of the stronger foreign currencies increased revenues by $7.3 million. Gross profit increased $4.6 million or 32% to $19.1 million.This was a result of the increase in revenues, an increase in gross margins and the translation effect of the stronger foreign currencies.Operating income improved $2.2 million or 51% to $6.5 million as a result of the improved gross profit partially offset by an increase in sales, general and administrative expenses (“SG&A”).SG&A increased as a result of higher compensation costs, stronger foreign currencies and an increase in external professional fees.The quarter also included $0.2 million of expenses included in impairment, restructuring and other costs that related to costs incurred as a result of the July 2007 fire at our New Jersey facility.Interest expense was also higher due to higher average debt levels in part due to the redemption of 85% of the Company’s $6.75 convertible exchangeable preferred stock (“Preferred Stock”) in the first quarter of fiscal 2007.Net income increased $1.0 million or 39% to $3.5 million, or $.13 per fully diluted share as a result of the increase in operating income. First Quarter 2008 vs.
